Citation Nr: 1423301	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-32 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for tension headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to June 2009.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted her claim of entitlement to service connection for tension headaches and assigned an initial noncompensable (i.e., 0 percent) disability rating retroactively effective from June 20, 2009, the day after her separation from active duty.  She appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

She had a videoconference hearing in August 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  During the hearing the Veteran submitted additional evidence consisting of a daily log detailing the frequency, intensity and duration of her headaches.  And although she did not waive her right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), see 38 C.F.R. § 20.1304(c) (2013), the Board is remanding her claim, regardless, since it requires further development before being decided on appeal.  Indeed, as she requested during her hearing, another VA compensation examination is needed reassessing the severity of her headaches.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.  Specifically, pursuant to VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), another VA compensation examination is needed reassessing the severity of her headaches.

The Veteran last underwent a VA examination concerning this disability in November 2009, so nearly five years ago.  During the years since, she alleges that some of her symptoms have worsened significantly.  Specifically, during her August 2012 Board hearing, she described worsening headache symptoms including weekly incidents that required her to leave work.  She further maintained that she was forced to quit her job because of her headaches.  Additionally, during her hearing, as further evidence of the extent of her disability, she submitted a journal (daily log) denoting the frequency and severity of her tension headaches.

So to afford proper consideration of her claim, and given the amount of time that has passed since her last VA compensation examination for this disability and her assertions of worsening headaches, VA has a duty to provide another examination for more current findings.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

A review of the record also shows there are no treatment records concerning her headache disorder since her separation from active duty in June 2009.  During her August 2012 Board hearing, she discussed undergoing chiropractic treatment (for "adjustment" or "manipulation") for her tension headaches, especially seeing as though they were service connected secondary to her cervical spine (neck) strain.  Therefore, all more recent treatment records regarding her headaches must be obtained and considered.  38 C.F.R. § 3.159(c).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Request from the Veteran the source of all further evaluation or treatment for her headache disorder from 2009 onwards.  Obtain all identified records, assuming, as mentioned, they exist and have not already been obtained and considered.

If private records, have her complete and return the necessary authorization form (VA Form 21-4142) so these confidential records may be obtained.

A specific request should be made for all available chiropractic treatment records. 

The amount of effort needed to be expended in obtaining identified records depends on who has custody of them.  If there are not in the possession of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart ()(2) controls if they are.

If any identified records are unobtainable (or do not exist), the Veteran must be appropriately notified of this and the file documented.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination reassessing the severity of the Veteran's service-connected headache disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected headache disorder (tension headaches) , in accordance with the rating criteria specified at 38 C.F.R. § 4.124a, Diagnostic Code 8100 - including indicating whether she experiences prostrating attacks and, if so, their frequency and duration.

3.  Ensure that the VA examination report is fully responsive to these remand instructions and addresses all of the applicable rating criteria.  If not, take corrective action by obtaining all necessary additional information.  38 C.F.R. § 4.2.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance). 

4.  Then readjudicate this claim of entitlement to an initial compensable rating for the tension headaches in light of this and all other additional evidence. If this claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to any final outcome warranted concerning this claim.  The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  She is also advised that failure to report for any scheduled examination may result in the denial of this claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



